This is a Final office Action for Serial number 16/931,042.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "second curved member" in line 14.  There is insufficient antecedent basis for this limitation in the claim. “member” should be deleted and --lever-- has been inserted.
Claim 1 recites “at least one curtain rod hook or shower door hook” while claim 3 recites “both the curtain rod and shower hook”. The examiner can not determine if this limitation is referring back to the “at least one curtain rod hook or shower door hook” recited in claim 1 therefore the claim is indefinite and confusing. 
*Suggested correction:  Claim 3, line 1, --at least one curtain rod hook or shower door hook—has been inserted after “further”. 
Claim 4 recites the limitation "the shower curtain hook" in line 1.  There is insufficient antecedent basis for this limitation in the claim. “shower” has been deleted and  --rod—has been inserted after “curtain”. 
Claim 6 recites the limitation "each of two sets of holes" in line 3.  There is insufficient antecedent basis for this limitation in the claim. In order to correct this claim 6, line 3, “each of the two sets of” should has been deleted and –the first and second-- has been inserted, in addition within claim 1, line 7, --forming a first set of holes—should be  inserted after “lever”.
Claim 9 recites the limitation "the end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "top grip member" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "second curved member" in line 13.  There is insufficient antecedent basis for this limitation in the claim. --connecting—should be inserted after “curved”.
Claim 14 recites the limitation "shower curtain hook " in line 2.  There is insufficient antecedent basis for this limitation in the claim. “shower curtain hook” should be deleted and –curtain rod hook-- should been inserted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9 and 11-17  is/are rejected under 35 U.S.C. 102(a) (1)as being clearly anticipated by YouTubeMylinerBuddy June 22, 2020 (hereinafter MyLinerBuddy). MyLinerBuddy discloses a prosthetic locking liner drying hook, the prosthetic locking liner din hook comprising: a bottom grip lever extending in a generally horizontal direction; a top grip lever connected to the bottom grip lever by a first curved connecting member extending from an edge of the top grip lever to an edge of the bottom grip lever; at least one hole extending through each of the top grip lever and the bottom grip lever; a second curved connecting member opposite the end from which the first curved connecting member extends or is connected to the top grip member; the top grip lever being at an upward angle of between 25-40 degrees compared to the generally horizontal bottom grip lever; a vertically extending plate extending upwardly from the second curved member; and; at least one curtain rod hook or shower door hook projecting from the vertically extending plate; wherein the prosthetic locking liner drying hook receives a prosthetic liner pin extending through the top and bottom grip levers; The prosthetic locking dryer liner of claim 1, further comprising both a curtain rod hook and the shower door hook projecting from the vertically extending plate; The prosthetic locking dryer liner of claim 3, wherein the shower curtain hook and the shower door hook extend outwardly from the vertically extending plate in different directions; The prosthetic locking dryer liner of claim 4, wherein the curtain rod hook and the shower door hook extend from the vertically extending plate in directions that are opposite each other; The prosthetic locking dryer liner of claim 1, further comprising a second set of holes extending through the top grip lever and the bottom grip lever; wherein each of the two sets of holes are different sizes; which allow different sizes of prosthetic liner pins to be alternatively used; The prosthetic locking dryer liner of claim 6, further comprising an upper surface of the bottom grip lever holes have 1 mm or smaller or larger reinforcing members for assisting in keeping the prosthetic liner pin in place; The prosthetic locking dryer liner of claim 7, further comprising a lower surface of the top grip lever holes  have 1 mm or smaller or larger reinforcing members for assisting in keeping the prosthetic liner pin in place; A prosthetic locking liner drying hook, the prosthetic locking liner drying hook comprising: a bottom grip lever extending in a generally horizontal direction; a top grip lever connected to the bottom grip lever by a first curved connecting member extending from an edge of the top grip lever to an edge of the bottom grip lever; two holes extending through each of the top grip lever and the bottom grip lever; a second curved connecting member extending upwardly from the top grip member which is opposite the end from which the first curved connecting member extends or is connected to the top grip member; the top grip lever being at an upward angle of between 25-40 degrees compared to the generally horizontal bottom grip lever; a vertically extending plate extending upwardly from the second curved member; and; at least one curtain rod hook or shower door hook projecting from the vertically extending plate; the prosthetic locking liner dryer hook of claim 9, further comprising wherein the prosthetic locking liner drying hook is configured to receive a prosthetic liner pin extending through the top and bottom grip levers.  
The prosthetic locking liner dryer hook of claim 9, further comprising the two holes are different sizes to accommodate different size prosthetic liner pins; The prosthetic locking dryer liner of claim 9, further comprising both a curtain rod hook and a shower door hook projecting from the vertically extending plate; The prosthetic locking dryer liner of claim 13, wherein the shower curtain hook and the shower door hook extend outwardly from the vertically extending plate in different directions; The prosthetic locking dryer liner of claim 14, wherein the curtain rod hook and the shower door hook extend in directions from the vertically extending plate that are opposite each other, The prosthetic locking dryer liner of claim 9, further comprising an upper surface of the bottom grip lever holes have 1mm or smaller or larger reinforcing members for assisting in keeping the prosthetic liner pin in place; The prosthetic locking dryer liner of claim 16, further comprising a lower surface of the top grip lever have 1mm or smaller or larger reinforcing members for assisting in keeping the prosthetic liner pin in place.   



    PNG
    media_image1.png
    1038
    1377
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9 and 11-17  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631